DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims
Claims 1-20 have been presented and are pending.  

Information Disclosure Statements
The Information Disclosure Statement (IDS) that was filed on 12/3/2019 has been considered.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, claims 1-8 are directed to an apparatus, claims 9-16 are directed to a method, and claims 17-20 are directed to a non-transitory computer readable medium. Therefore, these claims fall within the four statutory categories of invention. 
Claim 9 recites determining whether data is compliant and then outputting the determination. Specifically, the claim recites “receiving a request which identifies a data value; reading… one or more other data values that are related to the identified data value…; determining whether the identified data value satisfies one or more compliance attributes based on the one or more other data values; and generating an output based on the determination”, which is grouped within the “certain methods of organizing human activity” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because the claims involve determining whether data is compliant and then outputting the determination which falls under the category of fundamental economic principles or practices (e.g. mitigating risk) and commercial or legal interactions (e.g. legal obligations). Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).  Claim 1 is directed to an apparatus that performs the same functions of claim 9 and claim 17 is directed to a non-transitory computer-readable medium that stores instructions that causes a processor to perform the same functions of claim 9.  Therefore Claims 1 and 17 are also directed to the abstract idea of determining whether data is compliant and then outputting the determination.  
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of claims 1, 9, and 17, such as the use of the processor, network interface, distributed blockchain storage, computer readable storage medium, merely use(s) a computer as a tool to perform an abstract idea. Specifically, the processor, network interface, distributed blockchain storage, computer readable storage medium perform(s) the steps or functions of determining whether data is compliant and then outputting the determination. The use of a processor/server as a tool to implement the abstract idea does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea.  The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
Claims 1, 9, and 17 does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional element(s) of using a processor, network interface, distributed blockchain storage, computer readable storage medium to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of determining whether data is compliant and then outputting the determination. As discussed above, taking the claim elements separately, the processor, network interface, distributed blockchain storage, computer readable storage medium perform(s) the steps or functions of the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of determining whether data is compliant and then outputting the determination. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Further, the use of the distributed blockchain storage is recited at a high level and are used for generally linking the use of the judicial exception (e.g. determining whether data is compliant and then outputting the determination) to a particular technological environment (e.g. blockchain) or field of use and is not indicative of an inventive concept.  Therefore, the claim is not patent eligible.
    	The dependent claims 2-8, 9-16, and 18-20 further describe the abstract idea.  Claims 2, 10, and 18 recite the additional element of blockchain data blocks.  The data blocks are just being used as a source to read/retrieve the data from which is just generally linking the abstract idea to a particular technological environment of the blockchain.  Therefore the use of the data blocks of the blockchain to contain data that is extracted does not integrate the abstract idea into a practical application or provide significantly more than the abstract idea. 
Claims 3, 11, and 19 recite the additional element of a state database.  The state database is just being used as a source to read/retrieve the data from which is just generally linking the abstract idea to a particular technological environment of computers.  Therefore the use of the state database to contain data that is extracted does not integrate the abstract idea into a practical application or provide significantly more than the abstract idea.  
Claims 4, 5, 12, 13, and 20 is just describing the data and how it is mapped.  The claims do not contain any additional elements.
Claims 6 and 14 further recite the abstract idea and includes an additional source of data.  There are not additional elements that integrate the abstract idea into a practical application or provide significantly more than the abstract idea.
Claims 7 and 15 broadly recite that the input is a natural language input.  This does not integrate the abstract idea into a practical application or provide significantly more than the abstract idea. 
Claims 8 and 16 further recites the abstract idea of outputting a description on whether or not the data is compliant.  The claims do not include any additional elements that integrate the abstract idea into a practical application or provide significantly more than the abstract idea.  

Rejections under 35 § U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all 
obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6, 8-14, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20210357927 A1 (“Kita”) and US 20190394242 A1 (“Wig”).

Per claims 1, 9, and 17, Kita discloses:
a network interface (e.g. communication interface) configured to receive a request (e.g. transaction) which identifies a data value (e.g. sender and receiver); and a processor (e.g. processing unit) configured to: (Section [0189] and [0231]);
read, from a distributed blockchain storage (e.g. distributed ledger), one or more other data values (e.g. transaction authentication data) that are related to the identified data value and which are previously stored thereon (Section [0190]);
determine whether the identified data value satisfies one or more compliance attributes (e.g. compliant with a defined rule set) based on the one or more other data values (Section [0196] and [0198]).

Although Kita discloses receiving a data value, reading one or more other data values from a blockchain, and determining whether the data value satisfies one or more compliance attributes based on the one or more other data values, Kita does not specifically disclose generate an output base on the determination.  However Wig, in analogous art of data compliance determination, discloses:
generate an output based on the determination (e.g. output display of results of verification events by requirements and/or compliance attributes) (Section [0372] and Fig. 29E).
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the compliance determination system/method of Kita to generate an output of the compliance determination, as taught by Wig, in order to allow the user to see the results of the determination.

Per claims 2, 10, and 18, Kita/Wig discloses all the limitations of claims 1, 9, and 17 above.  Kita further discloses:
wherein the processor is configured to extract the one or more other data values (e.g. transaction authentication data) from one or more data blocks (e.g. blocks) of a blockchain included in the distributed blockchain storage (e.g. distributed ledger) (Section [0004], [0019] and [0190]).

Per claims 3, 11, and 19, Kita/Wig discloses all the limitations of claims 1, 9, and 17 above.  Kita further discloses:
wherein the processor is configured to extract the one or more other data values (e.g. transaction authentication data) from a state database (e.g. singular global state of the BVM) included in the distributed blockchain storage (e.g. distributed ledger) (Section [0010]-[0012] and [0190]).

Per claims 4, 12, and 20, Kita/Wig discloses all the limitations of claims 1, 9, and 17 above.  Kita further discloses:
wherein the identified data values corresponds to a current value of a key-value pair (e.g. key/value mapping), and the one or more other data values that are related comprise one or more previous values of the key-value pair (e.g. transaction authentication data for all validated holder addresses associated with users who have previously registered) (Section [0110]).  Note: the limitation “wherein the identified data values corresponds to a current value of a key-value pair, and the one or more other data values that are related comprise one or more previous values of the key-value pair” does not distinguish over the prior art because it is describing the data which does not affect the positively recited steps/functions of the claim in a manipulative sense.  

Per claims 5 and 13, Kita/Wig discloses all the limitations of claims 1 and 9 above.  Kita further discloses:
wherein the identified data value corresponds to a value of key-value pair (e.g. key/value mapping), and the one or more other data values that are related comprise one or more values of different key-value pairs (e.g. a collection of transaction authentication data for a set of registered users can include one or more data representations of categories of other registered users) (Section [0110]-[0111]).  Note: the limitation “wherein the identified data value corresponds to a value of key-value pair, and the one or more other data values that are related comprise one or more values of different key-value pairs” does not distinguish over the prior art because it is describing the data which does not affect the positively recited steps/functions of the claim in a manipulative sense.  

Per claims 6 and 14, Kita/Wig discloses all the limitations of claims 1 and 9 above.  Kita further discloses:
wherein the processor is further configured to read an additional data value (e.g. digital message) from an external off-chain source (e.g. broker), and determine whether the identified data values satisfies the one or more compliance attributes (e.g. compliance information) based on the one or more other data values that are related in combination with the additional data value from the external off-chain source (Section [0213]-[0216]).  

Per claims 8 and 16, Kita/Wig discloses all the limitations of claims 1 and 9 above.  Wig further discloses:
wherein the processor is further configured to output a description which indicates whether the identified data value satisfies the compliance attributes (e.g. output display of results of verification events by requirements and/or compliance attributes) (Section [0372] and Fig. 29E).  

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kita/Wig, as applied to claims 1 and 9 above, in further view of US 20180293300 A1 (“Liu”).

Per claims 7 and 15, Kita further discloses:
the processor is further configured to identify one or more rules with which to verify compliance based on the  (e.g. compliant with a defined rule set) (Section [0196] and [0198]).
Although Kita/Wig discloses that a network interface receives data input and then retrieves data values from a blockchain to determine if the data input is compliant.  Kita/Wig do not specifically disclose wherein the network interface is configured to receive a natural language input.  However Liu, in analogous art of speech based queries, discloses:
wherein the network interface is configured to receive a natural language input (e.g. speech-based query) (Section [0025] and [0038]).
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself that is in the substitution of the speech based data input of Liu for the data input of Kita/Wig.  Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. 

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
 	US Publication Number 20210073804 A1 to Kikinis teaches a system and method that includes a rules engine that inspects requests to make sure that they comply with a set of rules.  The requests that comply with the rules are then passed on to the blockchain.  
US Publication Number 20210342836 A1 to Cella teaches a system and method that enable automation of one or more aspects of a regulatory and compliance action or a regulatory and/or compliance process for a loan transaction.  
US Publication Number 20210383380 A1 to Rainey teaches a blockchain system that uses validation criteria in a smart contract to ensure that a blockchain transaction is compliant with one or more validation rules.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P SAX whose telephone number is (571)272-0821.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached at (571) 272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TS/
Examiner, Art Unit 3685

/JACOB C. COPPOLA/Primary Examiner, Art Unit 3685